         Case 1:18-cr-00713-JMF Document 94 Filed 04/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
UNITED STATES OF AMERICA
                                                           18 Cr. 713 (JMF)
                -v-


NKANGA NKANGA,

                     Defendant.
------------------------------------x


       EMERGENCY MOTION FOR COMPASSIONATE RELEASE DUE TO
    INMATE’S HIGH RISK OF COVID-19 INFECTION AND DEATH; OR IN THE
                  ALTERNATIVE, A 30-DAY FURLOUGH

       Please take notice that Nkanga Nkanga, through undersigned counsel, respectfully moves

the Court pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) to modify his sentence and immediately

release him to home confinement and a period of supervised release. In the alternative, Dr.

Nkanga moves for a 30-day furlough pursuant to 18 U.S.C. § 3622. In support of the motion,

counsel relies on the following incorporated memorandum of law and exhibit.


                                                           Respectfully submitted,

                                                           /s/ Daniel S. Parker
                                                           Daniel S. Parker
                                                           Joshua J. Horowitz
                                                           Benjamin Silverman

                                                           Attorneys for Nkanga Nkanga



Dated: April 2, 2020
       New York, N.Y.
